United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 November 15, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 05-60936
                          Summary Calendar


RAUL SEGOVIA-PLATA,

                                     Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                     Respondent.

                         --------------------
               Petitions for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A41-277-069
                         --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Raul Segovia-Plata (Segovia) filed a 28 U.S.C. § 2241

petition challenging decisions of the Board of Immigration

Appeals (BIA) affirming the Immigration Judge’s determination

that he is not eligible for relief from cancellation under former

§ 212(c) of the Immigration and Nationality Act and denying his

motion to reopen the proceedings.   The United States District

Court for the Southern District of Texas transferred Segovia’s

§ 2241 petition to this court.    See Jama v. Gonzales, 431 F.3d

230, 232 (5th Cir. 2005); Rosales v. Bureau of Immigration and

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-60936
                                -2-

Customs Enforcement, 426 F.3d 733, 736 (5th Cir. 2005), cert.

denied, 126 S. Ct. 1055 (2006).

     Segovia argues that he is not subject to removal because the

definition of “conviction” in the Illegal Immigration Reform and

Immigrant Responsibility Act (IIRIRA) cannot constitutionally be

applied to his deferred adjudication.     Segovia’s deferred

adjudication falls clearly under the IIRIRA’s definition of

conviction, and the application of that definition does not

violate his constitutional rights.     See Madriz-Alvarado v.

Ashcroft, 383 F.3d 321, 330 (5th Cir. 2004); Moosa v. Immigration

and Naturalization Service, 171 F.3d 994, 1001-02 (5th Cir.

1999); 8 U.S.C. § 1101(a)(48)(A).

     Segovia’s alternative argument that he is eligible for

§ 212(c) relief from removal under 8 C.F.R. § 1003.44(b) is

unavailing because Segovia was convicted of an aggravated felony,

as that term was defined when his request for § 212(c) relief

was adjudicated.   Salazar-Regino v. Trominski, 415 F.3d 436,

447 (5th Cir. 2005), petition for cert. filed (Dec. 22, 2005)

(No. 05-830); 8 C.F.R. § 1003.44(c).

     Segovia’s second alternative argument that his offense for

simple possession, which was only a misdemeanor under federal

law, is not a “drug-trafficking” crime, and, therefore, not an

aggravated felony under 8 U.S.C. § 1101(a)(43) or 18 U.S.C.

§ 924(c) is also unavailing.   Segovia’s contention that the

retroactive application of this court’s interpretation of
                           No. 05-60936
                                -3-

§ 1101(a)(43)(B) in United States v. Hernandez-Avalos, 251 F.3d

505 (5th Cir. 2001), to define his state-court offense as a drug

trafficking offense violates the Ex Post Facto, Due Process, and

Equal Protection Clauses was squarely rejected by this court in

Salazar-Regino, 415 F.3d at 448-49, 451-52.   One panel of this

court may not overrule another.   See id. at 448; Williams v.

Blazer Fin. Servs., Inc., 598 F.2d 1371, 1374 (5th Cir. 1979).

     This court has also rejected Segovia’s argument that the

deportation, resulting exile, and permanent separation from an

alien’s family violates the International Covenant on Civil and

Political Rights (ICCPR), the Convention on the Rights of the

Child (CRC), and the Universal Declaration of Human Rights

(UDHR).   See Martinez-Lopez v. Gonzales, 454 F.3d 502-03 (5th

Cir. 2006).

     Accordingly, Segovia’s petition for review is DENIED.